DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PRESSURE SENSOR UNIT INCLUDING A POTENTIAL ADJUSTMENT MEMBER.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to line 8 of claim 1, the limitation of “…a potential adjustment member disposed between the pressure detection element and each of the diaphragm and the housing and being conductive…” is unclear.  Where is the potential adjustment member 
In regards to lines 9 & 12 of claim 1, the phrase of “…each of the diaphragm…” is unclear.  The term “each of the diaphragm” denotes more than one diaphragm or more than one part of the diaphragm.  What does “each” refer to?  The limitations will be read as “…a potential adjustment member being disposed around the pressure detection element and the diaphragm…” and “a distance between the potential adjustment member and the diaphragm” respectively upon further examination.
In regards to line 9 of claim 1, the limitation of “being conductive” is unclear.  Which structural element (i.e. potential adjustment member, pressure detection element, diaphragm and/or housing) is conductive?  The limitation will be read as “…a potential adjustment member being conductive is disposed around the pressure detection element…” upon further examination.
In regards to line 12 of claim 1, the structural limitation of “…a distance between the potential adjustment member and each of the diaphragm and housing is larger than a predetermined insulating distance…” is unclear.  Is the distance located between the potential adjustment and the diaphragm and/or between the potential adjustment member and the housing?  The limitation will be read as “a distance between the potential adjustment member and the diaphragm and the distance between the potential adjustment member and the housing is larger than a predetermined insulating distance…” upon further examination.
Claim 4 recites the limitation "the zero potential" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the outer periphery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 4-10  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takimoto et al (US 10514314 B2).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
As best understood in regards to claim 1, Takimoto et al teaches a pressure sensor (i.e. pressure detection device) comprising: a diaphragm (32) made of metal and configured to separate a pressure chamber (28A) (Column 4, lines 35-40; Figure 1) into which a fluid with a pressure thereof to be detected is introduced from a liquid seal chamber filled with sealing oil (i.e. silicone oil) (Column 2, lines 60-65); a housing (12) made of metal and disposed around the liquid seal chamber (Column 2, lines 35-40); a pressure detection element (16, i.e. sensor chip) disposed in the liquid seal chamber in a liquid sealable manner to detect the pressure of the fluid via the diaphragm (32) and the sealing oil (Column 2, lines 60-65; Figure 1); and a potential adjustment member (17) being conductive is disposed around the pressure detection element (16) and the diaphragm (32) (Column 6, lines 44-52), the potential adjustment member (17) being connected to a zero potential terminal of the pressure detection element (16) (Column 6, lines 44-52), wherein a distance between the potential adjustment member (17) and the diaphragm (32) and the distance between the potential adjustment member (17) and the housing (12) is larger than a predetermined insulating distance (See Figure 1). 
As best understood in regards to claim 4, Takimoto et al teaches wherein the potential adjustment member (17) comprises a frame made of metal (i.e. metallic) and connected to the zero potential of the pressure detection element (16); and a shield plate (wherein the top surface portion of the potential adjustment member (17) is being read as the shield as seen in Figure 1) made of metal and disposed between the 
As best understood in regards to claim 5, Takimoto et al teaches wherein the frame is shaped to include a recessed component on the pressure chamber (28A) side, and the shield plate is shaped like a flat plate (See Figure 1). 
As best understood in regards to claim 6, Takimoto et al teaches wherein the frame is shaped to include a recessed component on the pressure chamber (28A) side, and the shield plate is shaped to include a recessed component on a side of the shield plate facing the pressure chamber (28A) (Column 6, lines 44-52). 
As best understood in regards to claim 7, Takimoto et al teaches wherein the frame is shaped like a flat plate, and the shield plate is shaped to include a recessed component on a side of the shield plate facing the pressure chamber (28A) (Column 6, lines 44-52. 
As best understood in regards to claim 8, Takimoto et al teaches wherein an outer periphery of the shield plate is formed at or outward of the outer periphery of the frame (See Figure 1). 
As best understood in regards to claim 9, Takimoto et al teaches wherein the outer periphery of the shield plate is formed by half-punching-punching-out (See Figure 1). 
As best understood in regards to claim 10, Takimoto et al teaches wherein the frame is fixed to hermetic glass (14) disposed around the liquid seal chamber, and the frame and the shield plate are connected together by welding so as to cover the . 
Allowable Subject Matter
Claims 2 & 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As best understood in the Examiner’s opinion in regards to claim 2, Takimoto et al teaches a pressure sensor (i.e. pressure detection device) comprising: a diaphragm (32) made of metal and configured to separate a pressure chamber (28A) (Column 4, lines 35-40; Figure 1) into which a fluid with a pressure thereof to be detected is introduced from a liquid seal chamber filled with sealing oil (i.e. silicone oil) (Column 2, lines 60-65); a housing (12) made of metal and disposed around the liquid seal chamber (Column 2, lines 35-40); a pressure detection element (16, i.e. sensor chip) disposed in the liquid seal chamber in a liquid sealable manner to detect the pressure of the fluid via the diaphragm (32) and the sealing oil (Column 2, lines 60-65; Figure 1); and a potential adjustment member (17) being conductive is disposed around the pressure detection element (16) and the diaphragm (32) (Column 6, lines 44-52), the potential adjustment member (17) being connected to a zero potential terminal of the pressure detection element (16) (Column 6, lines 44-52), wherein a distance between the potential adjustment member (17) and the diaphragm (32) and the distance between the potential adjustment member (17) and the housing (12) is larger than a predetermined insulating distance (See Figure 1).

As best understood in the Examiner’s opinion in regards to claim 3, Takimoto et al teaches a pressure sensor (i.e. pressure detection device) comprising: a diaphragm (32) made of metal and configured to separate a pressure chamber (28A) (Column 4, lines 35-40; Figure 1) into which a fluid with a pressure thereof to be detected is introduced from a liquid seal chamber filled with sealing oil (i.e. silicone oil) (Column 2, lines 60-65); a housing (12) made of metal and disposed around the liquid seal chamber (Column 2, lines 35-40); a pressure detection element (16, i.e. sensor chip) disposed in the liquid seal chamber in a liquid sealable manner to detect the pressure of the fluid via the diaphragm (32) and the sealing oil (Column 2, lines 60-65; Figure 1); and a potential adjustment member (17) being conductive is disposed around the pressure detection element (16) and the diaphragm (32) (Column 6, lines 44-52), the potential adjustment member (17) being connected to a zero potential terminal of the pressure detection element (16) (Column 6, lines 44-52), wherein a distance between the potential adjustment member (17) and the diaphragm (32) and the distance between the potential adjustment member (17) and the housing (12) is larger than a predetermined insulating distance (See Figure 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        

/J.L.J/Examiner, Art Unit 2856